 GENERAL LABORERS' LOCAL UNION NO. 66General Building Laborers'Local Union No.66 of theLaborers'InternationalUnion of North AmericaandGeorgia-PacificCorporation and Furniture,Floor,Grocery,Teamsters&Chauffeurs Local No.138, affiliated with the International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America.Case 29-CD- 159March 13, 1974DECISIONAND ORDER QUASHINGNOTICE OF HEARINGThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Georgia-Pacific Corporation,herein called Georgia-Pacific, alleging that GeneralBuildingLaborers'LocalUnion No. 66 of theLaborers' International Union of North America,herein called Laborers, has violated Section 8(b)(4)(i)and (ii)(D) of the Act by engaging in certainproscribed activity with an object of forcing orrequiringGeorgia-Pacific to assign certain work toemployees represented by Laborers rather than toGeorgia-Pacific's employees who are represented byFurniture, Floor, Grocery, Teamsters & ChauffeursLocalNo. 138, affiliated with the InternationalBrotherhood o- Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called Team-sters.Pursuant to notice, a hearing was held beforeHearing Office- Randall M. Kelly on July 17 and 20,1973.All parties appearing at the hearing wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidenceon the issues. Thereafter, Georgia-Pacific filed abrief.The rulings of the Hearing Officer are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE COMPANIESThe parties stipulated that:A.Glen Arms Construction Corp., herein calledGlen Arms, a corporation engaged in the generalcontracting business, in the course of its businessduring the past year contracted for and caused to betransported to the construction site involved here at31 Brewster Street, Glen Cove, New York, buildingconstruction materials and other goods and materialsvalued in excess of $50,000 which were transportedto the construction site in interstate , commercedirectly from States other than New York State.1Gypsum board,also known as sheetrock, is a dried mineral slurrycoveredby paper thatcomes m sheetsnormally about1/2 inch thick and in611B.Georgia-Pacific is a Georgia corporation, withbranches in Syosset, New York, and elsewhere in theUnited States, and is engaged in the manufactureand wholesale distribution of building materials.During the 12 months preceding the hearing,Georgia-Pacific manufactured, sold, and distributedproducts valued in excess of $50,000 which wereshipped into New York State in interstate commercedirectly from other States.On the basis of these stipulated facts, we find thatthe two companies are engaged in interstate com-merce and that it will effectuate the policies of theAct to assert jurisdiction herein.II.THE LABORORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Laborersand Teamsters are labor organizations within themeaning of the Act.III.THE DISPUTEA.Background and Facts of the DisputeGlen Arms is the general contractor at the BrewsterStreet site, an apartment construction project, andperforms part of the work with its own employees,someofwhom are represented by Laborers. Itscurrent contract with Laborers provides that employ-ees in the Laborers unit would "unload from trucks... when done by hand at the jobsite all Carpenter'smaterial, and . . . distribute such material to . . . thepoint of installation where it shall be deposited inpiles and stacks."Glen Arms subcontracted the carpentry work atthe site, including the installation of gypsum board ion interior walls, to Mara Construction Corporation,herein calledMara, which has no contract withLaborers, so far as the record shows. Mara, in turn,contractedwith the Syosset branch of Georgia-Pacific(hereafter,theSyosettbranch) for thedelivery of gypsum board to thesite.The parties'understanding was that the gypsum board would bedelivered by a truck equipped with a remote controlhydraulic boom, and deposited insofar as possiblevia the boom fork through the building windowsdirectly into the rooms in which it would be used.Each boom truck is operated by a driver and helper.Both are represented by Teamsters pursuant to abargaining agreement with the Syosset branch. TheSyosset branch has no bargaining agreement withLaborers.Georgia-Pacific delivered the first shipment ofgypsum board on June 7, 1973, to the Brewster Streetsitewithout incident. The following day a deliverysizes ranging from4 feet by 8feet to 4 feet by 12 feet and weighing from 100to 150 pounds.209 NLRB No. 84 612DECISIONSOF NATIONALLABOR RELATIONS BOARDtruck was sent, but returned without being unloadedbecause of a dispute at the site. On Monday, June 11,Fellinger, the Syosset branch manager, accompaniedthe delivery truck to the site. There he spoke to theLaborers shop steward, who informed him that thework of removing gypsum board from the boom forkwas "his job" and that Georgia-Pacific employeescould not do it. The steward, however, stated that hedid not want any trouble and requested Fellinger totelephone theLaborersbusinessagent,PhillipSommese, to clarify the matter. Fellinger agreed todo so, and attempted unsuccessfully to call Sommesefrom the site. Afterwards, he had Georgia-Pacific'semployees unload the truck.At about 2 p.m. the same afternoon, Fellingersucceeded in telephoning Sommese, and attemptedto persuade him that Georgia-Pacific's employeesshould unload the boom fork. He explained that theemployees were organized and that in a similarsituation in Philadelphia the Laborers had beenenjoined from taking action against Georgia-Pacificto get the work.2 Sommese replied that he didn'tcare, he wasn't in Philadelphia, it was the Laborersjob to remove gypsum board from the boom fork,and he would be at the jobsite the following day tolook into the matter.On Tuesday, June 12, another load of gypsumboard was sent to the Brewster Street site. Fellingeralso went there and, when he arrived, the truck wasparked across the street from the site still loaded.After instructing the driver to complete the delivery,Fellinger met Sommese, who was accompanied by agroup of Glen Arms' laborers. Sommese toldFellinger that offloading the boom fork was Laborerswork; that if the Georgia-Pacific wanted to do someLaborers work, it could do all their work; and thatSommese would take his people off the job. Fellingerasked him whether he was going to call a strike orput up a picket. Sommese replied that Fellingershould just stand around and watch if Fellingerwanted to know what he was going to do. Sommesethen went into the jobsite trailer of Glen Arms andspokewith the job superintendent, Sola.WhenSommese came out, the laborers walked off the job.The laborers apparently returned to work that or thefollowing day. There is no evidence of a furtherinstance of work disruption caused by Laborers.On June 15 Laborers wrote Georgia-Pacific'scounsel that it disclaimed the disputed work at theBrewster Street site.At the hearing, Laborersreiterated its disclaimer and moved to quash the2Fellingerwas referring to the fact that in February 1973 LaborersLocal 332 of Philadelphia and Vicinity had entered into an agreement insettlement of unfair labor practice charges filed by Georgia-Pacific pursuantto which Local 332 agreed not to seek by unlawful means the assignment ofthe work of delivciy and unloading of gypsum board by hydraulic boom toemployees represented by Local 332 rather than to employees representednotice of hearing because of the absence of anexisting work assignment dispute.B.TheWork in DisputeThe work in dispute is the unloading of gypsumboard from the boom fork of delivery trucksequipped with remote control3 hydraulic booms.C.Contentionsof thePartiesLaborers contends that because of its disclaimerthere is no existing work assignment dispute and thatthe notice of hearing should therefore be quashed. Asto the merits, it contends that its contract with GlenArms requires award of the work to laborers, thatarea practice and considerations of efficiency ofoperation support such an award, and that otherfactors normally considered by the Board in makingawards of disputed work favor neither party to thedispute.Georgia-Pacific contends that Laborers disclaimerisineffective to terminate the work assignmentdispute because it was specifically limited to theBrewster Street site and Laborers stated at thehearing that the disclaimer did not apply to similarwork which Georgia-Pacific would perform in thefuture. As to the merits, it contends that an award ofthe work to Teamsters is supported by considerationsof efficiency and economy of operations and its ownpastpractice,and that other factors normallyconsidered by the Board are not pertinent here.D.Applicability of theStatuteIt is settled law that "a jurisdictional dispute nolonger exists where . . . one of the competing unionsor parties effectively renounces its claim to thework."4 The work in dispute does not mean work inthe abstract sense, but it means the work at the situswhere the dispute arose.Ifwe were to determine the dispute and make anaward of the work in this case, our award would belimited to the work at this particular jobsite. Here,Laborers has disclaimed that work and there is noevidence that it has acted inconsistently with thedisclaimer. Its disclaimer is not rendered ineffectiveby its retention of the right to seek to have the workassigned to its members at future jobsites whereGeorgia-Pacificmay perform it, since there is noby Teamsters Local 5133The descriptionof the dispute is changed to reflectthe specific type oftruckinvolvedhere, as requestedby Georgia-Pacific.hLaborers'International Unionof North America, Local 935, AFL-CIO(C & S Construction Co.Inc), 206 NLRB No. 133. GENERAL LABORERS' LOCAL UNION NO. 66evidence it will use illegal means to obtain theassignment.5 Under these circumstances, we find thatthereno longer exist competing claims to thedisputed work within the meaning of the Act, and weshall therefore quash the notice of hearing herein.ORDERIt is hereby ordered that the notice of hearingissued in this case be, and it hereby is, quashed.CHAIRMAN MILLER and MEMBER KENNEDY, dissent-ing:This Board is "directed to hear and determine thedispute" which has given rise to a charge alleging aunion's violation of Section 8(b)(4)(D) unless theparties establish that they have "adjusted, or agreedupon methods for the voluntary adjustment of, thedispute."6 Since this statutory mandate is premisedon the existence of rival claims to the disputed work,we held inSafeway Stores7that we may not render adecision and determination of dispute where "one ofthe unions claiming the workeffectively renounces itsclaim. "8(Emphasis supplied.) As the Supreme Courtnoted in approving that decision, we have taken a"narrow view . . . of theSafewayrule."9We havedone so especially in determining when an employerhas been actually confronted with competing claimsfor work.10The facts here clearly demonstrate that the Labor-ers Local Union has not renounced its claim to thetype of work which caused the jurisdictional disputein this case. The Laborers Local Union has onlydisclaimed interest at this one apartment construc-tion jobsite. Furthermore, it has affirmatively statedthat it is not disclaiming the work at any otherlocation.The Laborers stated at the 10(k) hearing that "wedisclaim thework . . . that is, this particularlocation,we don't disclaim the workfor any locationatwhich Georgia-Pacific may be involved in thefuture." (Emphasis supplied.) It explained that thedisclaimer did not stem from a lack of interest inperforming the work in question, but "was motivatedby the fact that there was so little [work] involved" atthe Brewster Street site.Thus, because little was involved at this particular5CfLocal No6,InternationalAssociation of Bridge,Structural&OrnamentalIronworkers (Spancrete Northeast, Inc),196 NLRB 1182.6NationalLaborRelationsAct, as amended, Sec 10(k)7Highway Truckdrivers & Helpers, Local107, InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemenand Helpers of America, Independent-(Safeway Store.; Incorporated),134 NLRB 1320.8N.L.R.B. v Plasterers LocalUnion No.79,Operative Plasterers' andCementMasons' International Association,AFL-CIO [TexasStateTile &Terrazzo Co, et all404 U.S. 116,134 (1971)9 Idat 136, andcases citedat 135, fn. 31.10E g., compareSheetMetal Workers LocalUnion No54 (The GoodyearTire & Rubber Company and O.T.D Corporation),203 NLRB No 21, with613constructionsite,the Laborers Local Union limitedits"disclaimer" just to thissite.This qualified"disclaimer" was made only after a strike over theassignment of the work had occurred and 3 daysafter the unfair labor practice charge in this case hasbeen filed.At the time of the hearing Georgia-Pacific wasbidding on contracts for delivery of gypsum board atother locations. At the hearing the Laborers LocalUnion made it clear that it was not disclaiming thesame type of work for any other location. Thus, therestillexists the underlying work dispute among thesesame parties as to who should perform the type ofwork in question and there still exists the substantialprobability that this same jurisdictional dispute willarise once again among the same parties but atdifferent locations.llOur failure to act now to resolve the underlyingdispute in this case can only lead to furtherjurisdictional disputes among these parties over thissame type of work, more charges, and more 10(k)hearings.When so much concern has been expressedfor so long about the Board's rising caseload, itwould be expected that the Board would be willing toresolve this dispute now and avoid future conflictsand future cases over this issue. Quashing the 10(k)notice of hearing in this case fails to solve theproblem.TheC & S Construction12 case relied on by ourcolleagues is distinguishable. In that case the respon-dent union made a clear, unequivocal, and unquali-fieddisclaimer to "all interest in the work indispute." There was no suggestion in that case thatthe disclaimer was limited to the jobsite in question.There was no affirmative statement by the respon-dent union in that case that it was not disclaiming thework for any other location at which the employermight be involved in the future. Unlike the C & SConstructioncase, the Respondent Union here hasnot made an effective disclaimer to all interest in thework,without conditions or limitations, and theRespondent here has given the clear implication thatitwill seek the work in the future at other locations.In these circumstances, we believe that the Boardmust fulfill its statutory obligations under Section10(k) to determine this jurisdictional dispute.Brotherhood of Teamstersand AutoTruck Drivers, Local 70,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemenand Helpers ofAmerica, Ind (HillsTransportationCo),136 NLRB1086, andWoo4 Wire &Metal LathersInternationalUnion, Local No. 328, AFL-CIO (Acoustics &Specialities,Inc.),138 NLRB 598iiWe note that there is evidence here of a settlement agreementconcerning an earlier jurisdictional dispute over thistype of workinvolvinganother LaborersLocal Unionin Philadelphia,another Teamsters Local,and Georgia-Pacific, which also occurredin 1973.i2Laborers' International Unionof North America, Local935,AFL-CIO(C & S Construction Co, Inc.),206 NLRB No. 133